Case 2:85-cv-04544-DMG-AGR Document 796-4 Filed 05/21/20 Page 1 of 7 Page ID
                                #:37676




                  EXHIBIT D
Case 2:85-cv-04544-DMG-AGR Document 796-4 Filed 05/21/20 Page 2 of 7 Page ID
                                #:37677
Case 2:85-cv-04544-DMG-AGR Document 796-4 Filed 05/21/20 Page 3 of 7 Page ID
                                #:37678
Case 2:85-cv-04544-DMG-AGR Document 796-4 Filed 05/21/20 Page 4 of 7 Page ID
                                #:37679
Case 2:85-cv-04544-DMG-AGR Document 796-4 Filed 05/21/20 Page 5 of 7 Page ID
                                #:37680
Case 2:85-cv-04544-DMG-AGR Document 796-4 Filed 05/21/20 Page 6 of 7 Page ID
                                #:37681
Case 2:85-cv-04544-DMG-AGR Document 796-4 Filed 05/21/20 Page 7 of 7 Page ID
                                #:37682
